Case 1:20-cv-04438-DLC Document 61-1 Filed 11/20/20 Page 1 of 9




                Exhibit 1
        Case 1:20-cv-04438-DLC Document 61-1 Filed 11/20/20 Page 2 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOSEPH A. DAOU and KAREN M. DAOU,

                        Plaintiff,

v.
                                                            Case No. 1:20-cv-4438
BLC BANK, S.A.L., CREDIT LIBANAIS,
S.A.L., AL-MAWARID BANK, S.A.L., and
BANQUE DU LIBAN,

                        Defendants.



       DECLARATION OF ELIAS JOSEPH ABIMRAD, CREDIT LIBANAIS, S.A.L.

I, Elias Joseph ABIMRAD, hereby declare as follows:

     1. I am the General Controller, Head of Group Internal Audit at Credit Libanais S.A.L.

        (“Credit Libanais” or the “Bank”). I submit this Declaration in opposition to the Plaintiffs’

        motion for an attachment and in support of the Bank’s motion to dismiss in this action (the

        “New York Litigation”).

     2. I am a native Arabic speaker and fluent in English and, for the ease of the parties and the

        Court, have prepared this affirmation in English.

     3. I make this declaration based on my personal knowledge, review of documents and

        discussions with others at the Bank.

     Overview of Credit Libanais S.A.L.

     4. Credit Libanais is one of Lebanon’s leading banks. The Bank was established in Beirut,

        Lebanon in 1961 and is duly registered at the Central Bank of Lebanon (the “CBL”) under

        No. 53, and at the Commercial Registrar of Beirut /Lebanon under No. 10742. Credit

        Libanais’ head office is located at Corniche El Nahr, Adlieh Roundabout, Beirut, Lebanon.
   Case 1:20-cv-04438-DLC Document 61-1 Filed 11/20/20 Page 3 of 9




5. Credit Libanais is among the ten (10) largest financial institutions in Lebanon, with 64

   branches, and a market share, by total assets, of 5.07% of the Lebanese banking system

   (until July 2020). It has over 1,400 employees.

6. Credit Libanais is a traditional commercial and private bank and leverages on extensive

   branch network outreach. The Bank’s principal activities include retail banking services

   (consumer lending, credit cards and lending to small businesses and sole proprietorships),

   corporate banking services (including various forms of credit facilities, loans and

   overdrafts to medium-size and large corporations), trade finance services (letters of credit

   and letters of guarantee), capital markets services and private banking services. The Bank

   also holds a dominant position in e-banking and e-commerce through several of its

   affiliates. The Bank also provides systems, logistics and marketing for ATM and POS

   networks and payment gateway solutions for e-banking and e-commerce. Credit Libanais

   is mainly regulated by the Central Bank of Lebanon and its supervisory commission, the

   Banking Control Commission.

7. Credit Libanais is not licensed to conduct business in New York or elsewhere in the United

   States). Credit Libanais does not operate in or solicit business from New York. Credit

   Libanais has no agencies, branches or representative offices in New York. There are no

   Credit Libanais employees or representatives in New York.

8. As is common among financial institutions, Credit Libanais maintains correspondent bank

   accounts at banks in countries around the world. Correspondent accounts enable banks to

   have access to foreign currencies and to facilitate transactions in these currencies for its

   customers. These accounts are not customer or transaction specific. Rather, a bank such

   as Credit Libanais will use its correspondent accounts for dollar transactions for all of its
     Case 1:20-cv-04438-DLC Document 61-1 Filed 11/20/20 Page 4 of 9




     customers as needed. These accounts are important because, regardless of the location of

     the sending and receiving parties, most international dollar-denominated interbank

     payments are cleared through banks located in the United States and, more specifically, in

     New York.

Course of Relationship/Dealings

9.   On March 9, 2016, the Plaintiffs opened a joint resident account with the Bank’s Jounieh

     branch and accordingly signed all related legal documents and an account opening

     agreement which stipulates under Article 1, section 11, Article 2, section 3, and Article 3,

     section 7 that accounts are subject to the provisions of the agreement and the Lebanese

     laws stipulated in the Code of Money and Credit, the Code of Obligations and Contracts,

     and the law governing the joint account dated December 19, 1961.

10. Mr. Daou showed up in-person at the physical branch of the Bank located in Jounieh –

     Mount Lebanon District- Lebanon to open the account, represented himself as a citizen of

     Lebanon presenting a Lebanese Identification document, and designated Lebanon as the

     place of residence for banking purposes. Per the Plaintiffs’ account opening documents,

     the Plaintiffs are Lebanese nationals domiciled in Lebanon, identifying their residence

     address in Dekwaneh – Mar Roukoz – Cap sur Ville – Lebanon.

11. Based on forms executed by Mr. Daou, it appears he is a skilled professional investor

     engaged in several private financial institutions specialized in engineering and hedge funds

     services. My understanding is that Mr. Daou engaged with various banks in Lebanon over

     the years in order to negotiate and earn the highest interest rates paid by banks in Lebanon,

     as he was well aware of the circumstances and prevailing conditions in the country. From

     conversations between Mr. Daou and bank employees, it was apparent that Mr. Daou had
   Case 1:20-cv-04438-DLC Document 61-1 Filed 11/20/20 Page 5 of 9




   a strong understanding and working, up-to-date knowledge of the Lebanese economy and

   banking system.

12. Mr. Daou is an important Real-estate proprietary in Lebanon, since he owns no less than

   23 plots of real estate in several districts across Lebanon, as shown in the records of the

   Real-estate Register and is deeply engaged in business there.

13. Plaintiffs made one deposit in April 2016 and one in February 2018, totaling $3.325M

   USD. In August 2018, Plaintiffs withdrew $3,699,995M USD, nearly their entire balance.

   In October 2018, Plaintiffs re-funded their account in the amount of $4,699,994M USD.

14. Throughout the course of the parties’ relationship, Mr. Daou aggressively sought and

   negotiated the interest rates the Bank served on his joint account. Mr. Daou even proposed

   in February 2019 to transfer an additional amount of USD 15 million in case the Bank was

   willing to pay more advantageous, higher interest rates, which the Bank declined. On the

   24th of September 2019, according to a WhatsApp conversation between the bank’s

   regional manager and the personal assistant of Mr. Daou, the latter was willing to transfer

   5-10 USD million if the bank served 11% or more as interest rate on the account. The bank

   declined because of the rate demanded.

15. Noting that while Mr. Daou appears to claim he was wrongfully lured and deceived as to

   making deposits with Lebanon, his conduct throughout the relationship with the Bank

   indicates he considered this as an attractive investment opportunity irrespective of any risks

   associated with his joint deposits. He regularly threatened to leave the Bank if he was not

   offered better interest rates. He also appears to have set banks against one another so as to

   secure the highest interest rates served in the market. Mr. and Mrs. Daou, through their

   large extended family in Lebanon, their business holdings, their residence in Lebanon, and
   Case 1:20-cv-04438-DLC Document 61-1 Filed 11/20/20 Page 6 of 9




   their frequent visits to the country, were well aware of the status of the Lebanese economic

   conditions and they were attracted to the anticipated returns on their deposits.

16. In late October/November 2019, during the well-publicized period of severe unrest and

   bank closures, the Plaintiffs requested the execution of an international transfer from their

   local [Lebanese] resident joint account to the United States of America, which constitute a

   “Service” neither included nor stipulated in the Terms and Conditions of the account

   Opening Agreement signed by the Plaintiffs. Consequently and pursuant to the provisions

   of the Lebanese laws governing the account opening agreement, the Bank did not execute

   the international transfer requested.

17. Upon the Bank’s refusal to execute said transfer, the Plaintiffs decided to liquidate their

   Joint account’s balance and consequently requested the issuance of banker checks drawn

   on the Central Bank of Lebanon after notifying the Branch Manager by WhatsApp message

   that they obtained the confirmation from their bank in the United States of America that

   banker checks could be legally deposited and collected in the United States of America.

18. Accordingly, on November 21, 2019, the Bank’s Jounieh Branch Manager delivered to Mr.

   Joseph Daou, who presented himself in person to the Branch, a bankers check no. 036018/F

   duly drawn on the Central Bank of Lebanon and payable in Beirut for the amount of

   $5,300,000 (five million, three hundred thousand U.S. Dollars). Several days later on

   December 2, 2019, Mr. Joseph Daou received by hand from Jounieh Branch and upon his

   request, a second bankers check no. 036022/F drawn on the Central Bank of Lebanon and

   payable in Beirut for the amount of $ 40,180 (forty thousand, one hundred-eighty U.S.

   Dollars). At the time of issuing these two bankers checks, the Bank ensured that sufficient
   Case 1:20-cv-04438-DLC Document 61-1 Filed 11/20/20 Page 7 of 9




   provisions continued to be available in its account with the Central Bank of Lebanon to

   enable the proper settlement of these two checks.

19. On or about December 3, 2019, Mr. Daou presented himself in person to Credit Libanais

   Jounieh branch accompanied with his relative who was co-holder of a joint account opened

   with the same branch. Mr. Daou requested from the Branch Manager a banker check in

   his name from the account of his relative for an amount of US$5,735,930.00. His request

   was not satisfied by the Branch Manager due to lack of proper documentation requested

   from the Anti-Money Laundering Department of Credit Libanais. Instead, a banker check

   no. 036023/F drawn on BDL in the amount of $5,735,930.00 was provided on Dec. 3, 2019

   by CL made payable to the joint account co-holder (who is the relative of Mr. Daou and

   who also benefits from a general proxy on the Plaintiff’s joint accounts).              Our

   understanding is that this check was endorsed on the same day by the beneficiary and

   deposited in Mr. Daou’s account with the defendant Al-Mawarid Bank, S.A.L.

20. On January 31, 2020, over two months from the date of receipt of the two bankers checks,

   Mr. Joseph Daou, represented by his Lebanese legal counsel in Lebanon, returned to the

   Bank’s Jounieh Branch, the 2 original bankers checks through a notice served by a

   Lebanese Notary public located in Jdeidet El-Matn (Mount Lebanon District) claiming that

   both checks were not valid to be deposited and collected in the United States of America

   and checks were returned because they could not be processed by the U.S. bank (without

   any mention of the Central Bank of Lebanon not being able to process said checks) and

   consequently Mr. Daou requested the cancellation of said checks and the re-recording of

   their value in his joint account and the execution of an international transfer to an account

   that the Plaintiffs specified at the United States of America.
   Case 1:20-cv-04438-DLC Document 61-1 Filed 11/20/20 Page 8 of 9




21. Upon notification, the Lebanese legal counsel of the Bank immediately returned the

   originals of the two bankers checks to the Lebanese legal counsel of Mr. Joseph Daou in

   Lebanon through a notice served by a Lebanese Notary public located in Beirut in which

   the legal counsel of the Bank rejected Mr. Daou’s unfounded accusations and claims and

   confirmed that, based on the legal practice and the actual jurisprudence of the Lebanese

   Courts, the Bank by the two bankers checks drawn on the Central Bank of Lebanon had

   duly honored all its contractual and legal obligations in respect to the Plaintiffs’ Deposit

   Account and is consequently discharged from any liability in this respect and also

   confirmed that both bankers checks could be deposited by the Plaintiffs in any bank

   operating in Lebanon. The Bank’s legal counsel also explained in detail why the Bank’s

   conduct was entirely appropriate and consistent with the parties’ agreements and Lebanese

   law.

22. On June 23, 2020, in response to a letter received from the Plaintiffs’ representative, Mr.

   Yasser Abdullah, dated May 29, 2020, to tender payment in cash of the full amount of the

   payment instruments, the Bank , through its Lebanese legal counsel, reiterated to the

   Plaintiffs’ legal counsel in Beirut, that the Bank had fulfilled its contractual obligations of

   returning the Plaintiffs’ deposit and that the two bankers checks drawn on the CBL by the

   Bank upon the request of the Plaintiffs are good for collection at any time and their

   provision is fully available at the CBL. The Bank’s legal counsel also explained that the

   Plaintiffs’ request for payment of the two checks in cash contradicts the applicable rules

   and regulations in Lebanon governing the basis of acceptance and return of deposits and

   breaches all rules and regulations pertaining to fighting money-laundering activities.
Case 1:20-cv-04438-DLC Document 61-1 Filed 11/20/20 Page 9 of 9
